Citation Nr: 9913713	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-39 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the veteran's service connected scar of the right knee.  

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a bilateral foot disability as a 
result of VA medical treatment.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted]

ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1951 to October 
1953.

The issue on appeal with respect to the veteran's service-
connected right knee scar originated with the veteran's 
September 1995 request for a compensable evaluation.  Up to 
that point, the veteran's service-connected right knee scar 
had been evaluated as noncompensably disabling by RO rating 
action of January 1954.  Subsequent RO rating decisions of 
record, and the Board of Veterans' Appeals (Board) Decision 
of October 1981, continued and confirmed the veteran's 
noncompensable evaluation.

Subsequent to the RO's March 1996 rating decision, which 
continued the noncompensable evaluation for the veteran's 
right knee scar, the veteran submitted a March 1996 notice of 
disagreement (NOD) as to his noncompensable evaluation for 
his right knee scar, and a claim for compensation pursuant to 
38 U.S.C.A. § 1151.  Thereafter, the veteran submitted an 
August 1996 substantive appeal. 

The Board's Remand Decision of April 1998, noted that the 
issues of entitlement to an increased (compensable) 
evaluation for the veteran's service-connected scar of the 
right knee, and entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 for a bilateral foot disability as a 
result of VA medical treatment were the only issues that had 
been properly developed and certified for appeal.  The Board 
is now satisfied with the RO's development and adjudication 
of the veteran's claims, and, accordingly, is ready to 
proceed with its consideration of those issues entitled 
above.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee scar is not more than 
superficial; the scar is not poorly nourished, repeatedly 
ulcerated, tender and painful on objective demonstration, or 
productive of functional limitation.
 
3.  The medical evidence of record does not demonstrate a 
bilateral foot disability or osteomyelitis as the result of 
VA hospitalization or medical or surgical treatment in March 
1994.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a scar, right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7800, 7803, 7804, 7805 (1998).

2.  The criteria are not met for entitlement to compensation 
under the provisions of Title 38, United States Code, Section 
1151, for bilateral foot disability or osteomyelitis as the 
result of VA hospitalization or medical or surgical treatment 
in March 1994.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1996, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the issue of whether a compensable evaluation for the 
veteran's service-connected scar of the right knee is 
warranted, the veteran has presented a well-grounded claim 
for a compensable disability evaluation for his service 
connected disability within the meaning of 38 U.S.C.A. § 
5107(a); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for a increased 
disability evaluation for a service connected disorder had 
been considered by the VA, he established a well-grounded 
claim for a increased rating).  The Board is satisfied that 
all appropriate development has been accomplished and the VA 
has no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised the VA 
of the existence of additional evidence, which may be 
obtained. 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, supra.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see also, Marcoux v. 
Brown, 10 Vet. App. 3 (1996).  Compensation may not be 
awarded or increased, however, under any Act or 
administrative issue prior to the effective date of that Act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 1991); 
DeSousa v. Gober, 10 Vet. App. 461 (1997).  

With respect to the veteran's 38 U.S.C.A. § 1151 claim, the 
threshold question that must be resolved in this matter is 
whether the veteran has presented evidence that the claim is 
well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  A claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 is analogous to a claim for 
service connection, except that the disability must arise 
from injury or disease incurred or aggravated due to VA 
hospitalization, medical, or surgical treatment, not the 
period of service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected. 38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).

In determining whether any additional disability resulted 
from VA hospitalization or treatment, the following 
considerations will govern:

(1) It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury, suffered as the result of 
hospitalization or medical treatment, and not merely 
coincidental therewith.  The mere fact that aggravation 
occurred will not suffice to make the disability compensable 
in the absence of proof that it resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as the result of hospitalization, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.358(c)(1) 
and (2).

(2) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

Where disease, injury, or the aggravation of an existing 
disease or injury occurs as the result of VA medical or 
surgical treatment, or hospitalization, and not as a result 
of the veteran's own willful misconduct, disability 
compensation will be awarded for such disease, injury, or 
aggravation as if such condition were service-connected. 38 
C.F.R. § 3.800 (1998).

For the limited purpose of determining whether a claim is 
well grounded, the Board must accept evidentiary assertions 
as true, unless those assertions are inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).


BACKGROUND

Available service medical records show no treatment for 
residuals of shrapnel (shell fragment) wounds.  However, the 
October 1953 separation examination notes scars of the 3rd 
finger of the right hand, and a scar on the left thigh.  The 
veteran's Report of Separation from the Armed Forces of the 
United States (Form DD 214) reveals that the veteran was 
awarded the Purple Heart Medal and that he was wounded in 
combat in May 1953, the record otherwise does not specify the 
circumstances surrounding the award.

In December 1953, the veteran filed a claim of entitlement to 
service connection for residuals of shrapnel wounds, 
including a shrapnel wound of the right knee, indicating that 
the injury occurred in May 1953.

During the January 1954 VA examination, performed in 
conjunction with the veteran's claim, the veteran related 
that he was injured when shrapnel struck his right knee, left 
thigh, and the little finger of his left hand in May 1953.  
Physical examination revealed a 3/8-inch scar of the medial 
aspect of the right knee, which was well healed, not 
adherent, and not tender.  There was no loss of motion of the 
knee.  An X-ray study of the right knee was interpreted as 
negative for pathology. The pertinent diagnosis was residual 
of shrapnel wound of the right knee.

Based on this evidence, a January 1954 rating decision 
granted service connection for a scar of the right knee, and 
a noncompensable evaluation was assigned.  This 
noncompensable evaluation was confirmed by the Board in 
October 1981, and continued by rating actions in July 1984, 
and November 1990.

A March 1994 VA hospital report notes a history of chronic 
and symptomatic metatarsalis secondary to severe claw toes 
one through five, and marked cavus feet bilaterally.  In 
addition, the veteran was developing painful calluses of the 
metatarsal heads, as well as some dorsal corns.  He was 
admitted for bilateral Jones suspension, toes two through 
five.  There were no postoperative complications, and the 
incisions were noted to be clean and viable at discharge.

A private hospital discharge summary reports that the veteran 
was admitted in March 1994 for treatment of cellulitis of the 
feet, and wound infection.  The record notes that the veteran 
underwent a hammertoe release of toes two through five 
bilaterally the previous week, and did well in the immediate 
post operative period. Approximately 24 to 48 hours later, 
however, the veteran experienced increasing temperatures, 
swelling, drainage, and tenderness of the feet.  Surgery was 
performed to incise and drain both feet.  The K wires were 
removed from both feet, and exploration of the left second 
interspace incision was accomplished.  The discharge 
diagnosis was wound infection; cellulitis of the feet; and 
osteomyelitis of the right fifth metatarsal and right fifth 
proximal phalanx.

Private records dated in April 1994 indicate that the 
veteran's osteomyelitis of the feet was being treated with 
long-term home IV antibiotics.

In September 1995, the veteran sought an increased 
(compensable) evaluation for his service-connected scar of 
the right knee, and entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for his bilateral foot 
disability.

During a January 1996 VA examination, the veteran gave a 
history of experiencing recurrent infections in both feet 
since March 1994.  Physical examination of the right knee 
revealed tenderness over the fibular edge of the knee. There 
was normal flexion of the right knee, but extension was 
limited to 175 degrees, with pain past that point.  Physical 
examination of the feet showed 90-degree angulation of the 
fourth and fifth toes of the right foot, 90-degree angulation 
of the second and third toes of the left foot, and 
approximately 50-degree angulation of the fourth toe of the 
left foot.  The examiner could not extend or straighten out 
the DIP joint of the right foot, fourth toe, or the second 
and third toes of the left foot.  The toes were flexible, but 
would not extend past 90 degrees.  They were tender and very 
painful with this motion.  X-rays of the feet were consistent 
with the stated history of hammertoes. The diagnostic 
impression was arthritic degeneration of the right knee, 
fairly significant; recent total left knee replacement; and 
hammer toes, right [foot], fourth and fifth toes; left foot, 
second, third and fourth toes with 90 degrees angulation of 
all of the fourth toe of the left toe DIP joint is at a 50 
degree angulation.  The examiner noted an abnormal gait, but 
indicated that a total left knee replacement was recently 
performed, and the veteran currently used a wheelchair.

The Board's Remand Decision of April 1998 had concluded the 
veteran's January 1996 VA examination was inadequate for 
evaluation purposes.  38 C.F.R. §§ 3.326(a), 4.2 (1997).  
This finding was based first on the fact that the report was 
effectively silent as to the status of the service-connected 
scar of the right knee.  Thus, the Board concluded that a 
further evaluation was required to indicate what the 
manifestations, if any, of the service-connected scar may 
have been, and also to distinguish between service-connected 
and nonservice connected pathology of the knee.  In addition, 
the evidence of record concerning the 38 U.S.C.A. § 1151 
claim appeared to require that the question must be addressed 
not only of whether additional disability due to VA treatment 
involving the hammer toes, per se, was present, but also the 
additional question of whether there was additional 
disability present due to VA care involving residuals (if 
any) of osteomyelitis.

The veteran then underwent a September 1998 VA examination, 
which included an evaluation of the veteran's right knee 
scar, and bilateral foot injuries.  The examiner noted that 
over the years the veteran had acquired degenerative joint 
disease, and was in need of joint replacement.  The veteran 
reported a right knee injury while working at a railroad a 
year or two following service discharge.  This right knee 
injury resulted in surgery, which went in and scraped out 
some of the medial meniscus.  The examiner noted the 
existence of extensive medical treatment reports at that 
facility as the veteran had been followed by the orthopedic 
clinic.  Upon examination, the veteran's right knee was able 
to extend about plus 5 degrees; flexion of the knee occurred 
to about 70 degrees.  Palpation of the medical collateral 
ligament and the lateral collateral ligament was normal.  The 
ligaments were holding.  The anterior cruciate ligament could 
not be tested, as the examiner could not bend the knee enough 
to do so.  McMurray's test was positive.  The veteran was 
noted to have severe crepitus in that knee.  The examiner 
stated that he could not relate the veteran's knee condition 
back to service.  The examiner then reviewed X-rays and 
orthopedic reports, and felt that the veteran's degenerative 
joint disease was non-service related. 

Upon examination of the veteran's service-connected right 
knee scar, the examiner noted the scar was completely 
resolved.  There was no residual scar from the shrapnel.  
There was no area of disfigurement, and no area of 
tenderness.  The examiner stated that the superficial wound 
caused by the shrapnel could not be implicated in the joint 
disease that was seen with his knee.

The examiner then addressed the issue of osteomyelitis or the 
existence of residual disability due to prior to 
osteomyelitis of the feet.  The examiner noted that the 
veteran had hammertoes, bilaterally, which were repaired at 
their orthopedic department.  The examiner stated that the 
veteran did develop and infection from them, which required 
extensive antibiotic therapy.  Based on the examiner's review 
of the veteran's C-file, and comparing it to his medical 
record, the examiner opined that there was no correlation 
between surgery that was done there and the resulting 
infection, nor any past infection he had in his feet that 
could be related back to service.  The examiner reiterated 
that there was no clinical evidence at all to support the 
complaint of reoccurring infections.  There was no evidence 
of this throughout the veteran's chart.  The examiner then 
noted that the veteran's infection was due strictly to the 
surgery to repair his hammertoes.

The RO's Report of Contact, dated November 1998, noted that 
the VA examiner who conducted the veteran's September 1998 
examination stated that the medical evidence and examination 
showed no chronic residual disability from the infection nor 
was there an increase in severity in the foot condition due 
to the VA surgical procedure of March 1994.  The examiner was 
reported to state that the evidence showed that the veteran 
had an acute infection of the feet following surgery.  There 
was no evidence of any osteomyelitis following surgery, nor 
was there evidence of a chronic or recurring osteomyelitis.  
There was no evidence of a chronic or residual disability due 
to the acute infection of the feet.  The examiner was also 
reported to have stated that there was no evidence that the 
surgery of the acute infection had increased the severity of 
the veteran's foot condition beyond the normal progression of 
the disease.

I.  Analysis.  Entitlement to an increased (compensable) 
evaluation for the veteran's service connected scar of the 
right knee.  

In this instance, the veteran established service connection 
for scars on the right knee based on service records that 
noted a history of shrapnel injuries. The RO's January 1954 
rating decision granted a noncompensable evaluation under 
Diagnostic Code 7805, largely based on service records and a 
January 1954 VA examination, which noted that the veteran's 
right knee scar was well healed, not adherent, non-tender and 
the knee showed no increased crepitus.  The Board notes that 
there is no clinical evidence indicating that the fragment 
wound of the right knee injured the deeper structures such as 
muscles, nerves or bones.

Scars are evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 
(1998).  Diagnostic Code 7803 provides that scars, which are 
manifested as superficial, poorly nourished, with repeated 
ulceration will be assigned a 10 percent evaluation.  Id.  
Diagnostic Code 7804 provides that scars, which are 
manifested as superficial, tender, and painful on objective 
demonstration, will be assigned a 10 percent evaluation.  
That Code also provides that the 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and that the rating 
may exceed the amputation value for the limited involvement.  
Diagnostic Code 7805 provides that "other" scars will be 
rated on limitation of function of part affected. Id.

VA examination findings and diagnoses reported in September 
1980, May 1984, January 1996, and September 1998, relative to 
findings of potential residuals of the veteran's service-
connected right knee scar, fail to describe the scar as more 
than superficial, nor do these records demonstrate that the 
scar is poorly nourished, repeatedly ulcerated, or tender and 
painful on objective demonstration.  No examiner has 
associated any functional limitation of the knee, including 
limitation of motion of the knee joint, with the scar.  At 
the VA examination in September 1998, and during his October 
1996 RO personal hearing, the claimant reported trouble with 
walking and associated pain over his right knee.  However, 
the examiner who administered the September 1998 VA 
examination, attributed his objective findings of right knee 
disability, and the veteran's subjective complaints of pain, 
to an injury incurred while the veteran was doing railroad 
related work, rather than a service-connected residual of the 
right knee scar.  Consequently, a compensable rating is not 
warranted for the scar itself.  In fact, the most recent 
examination report indicated the scar was "completely 
resolved" and there really was no identifiable scar present.

In reaching its decision, the Board has considered the 
complete history of the veteran's right knee scar and the 
effect this disability may have upon his earning capacity.  
38 C.F.R. §§ 4.1, 4.2, 4.10.  With respect to the right knee 
scar alone, the Board finds that, in this case, the 
disability picture is not so exceptional or unusual so as to 
warrant referral for an evaluation on an extraschedular 
basis.  It has not been shown that the service-connected 
right knee scar alone has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Thus, the criteria for an 
evaluation greater than that assigned have not been met or 
approximated as explained above.  38 C.F.R. § 4.7.  With 
respect to this determination, the evidence is not so evenly 
balanced so as to raise doubt as to any material issue.  38 
U.S.C.A. § 5107.

II.  Analysis.  Entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 for a bilateral foot disability as a 
result of VA medical treatment.

The threshold question in all cases is whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  A veteran 
claiming entitlement to VA benefits has the burden of 
submitting supporting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, supra at 
609-611.  The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim.  See Grottveit v. Brown, 
supra at 92-93.  In order for a claim for service connection 
to be well grounded, there must be competent evidence that 
the veteran currently has the claimed disability.  See 
Rabideau v. Derwinski, supra; and evidence of incurrence or 
aggravation of a disease or injury in service.  See Caluza v. 
Brown, supra at 506; 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  
3.303, 3.304.  A claim for benefits under 38 U.S.C.A. § 1151 
is comparable to a claim for service connection, with the 
exception that it is VA hospital, surgical or medical care, 
not the period of service, that is the key period in 
question.  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  See Grottveit at 
93.  Furthermore, a claim that is not well grounded must be 
denied.  See 38 U.S.C.A. § 7105(d)(5) (West 1991); See also 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

The Board initially notes that 38 U.S.C.A. § 1151 related 
claims filed prior to October 1, 1997 do not require 
claimants to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S.Ct. 552 (1994).  But see 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1997) (a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997).  However, the appellant 
still has the burden of submitting cognizable evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible or capable of 
substantiation, that is, he must submit competent evidence of 
additional disability or death which came as the result of VA 
treatment.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves a question of medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, supra at 93.  A claimant cannot meet his burden simply 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In sum, the critical elements of a well grounded claim under 
38 U.S.C.A. § 1151 are: 1) that the veteran has the 
disability at issue, 2) that he had VA hospitalization,  
medical or surgical treatment, and 3) evidence of a nexus 
between the disability and the VA hospitalization, medical or 
surgical treatment.  If any of these elements is not 
satisfied, the claim is not well grounded.  

There is no doubt that the veteran had a foot disability 
prior to receiving VA care.  Indeed, he received VA treatment 
precisely because he had an existing foot disability.  The 
record contains private medical evidence indicating care for 
infections following the VA surgical treatment in March 1994, 
including treatment for what was identified at times as 
osteomyelitis.  The record also contains evidence that 
perhaps could be seen as ambiguous as to whether, at the end 
of this process, a current additional disability exists.  The 
Board believes that, since the record can be read as 
ambiguous as to whether current additional disability exists, 
the ultimate determination of whether the appellant has a 
current additional disability must involve the weighing and 
evaluation of the evidence.  Since such weighing and 
evaluation is precluded by the case law at the stage of 
determining whether the claim is well grounded, the Board 
will assume that the evidence tending to indicate the 
existence of a current disability is sufficient to establish 
the existence of a disability for purposes of a claim under 
38 U.S.C.A. § 1151.  

The record also contains evidence of VA hospital, medical and 
surgical treatment.  Thus, the second element of a well-
grounded claim is established.  As to the third or nexus 
element of a well grounded claim, the Board further concludes 
that this case presents a situation where the existence of 
this element of a well grounded claim and a merits 
determination as to the existence of a current disability are 
intertwined and thus are best addressed together.  
Accordingly, the Board will proceed on the assumption that 
the claim is well grounded.  In this regard, the Board finds 
that the record has been fully developed for review, 
including a VA medical examination, and there is no 
indication of the need for any further development under the 
duty to assist.   

The record shows that there is medical evidence reflecting 
treatment for a foot disability following VA treatment in 
March 1994.  At no point, however, does a private medical 
provider specifically identify additional disability of the 
foot, beyond the natural progression of the underlying 
disability that is causally linked to VA hospital surgical or 
medical care.  The veteran's VA examination of September 1998 
and the subsequent addendum that directly addressed this 
question afford the most probative issue on the question of 
whether such additional identifiable disability exists.  The 
VA examiner initially acknowledged that the veteran underwent 
surgical procedures at the VAMC in order to repair the 
veteran's bilateral hammertoes, and that an infection 
developed that required extensive antibiotic therapy.  The 
examiner then noted that there was no correlation between the 
March 1994 surgery and the resulting infection and any past 
infection the could be related to service.  The examiner went 
on to unambiguously state that there was no clinical evidence 
to support the veteran's complaint of reoccurring infections, 
but the infection that did develop was strictly due to the 
surgical repair of the veteran's hammertoes.  

The examiner then provided additional findings on November 
1998, wherein he reported that the medical evidence showed no 
chronic residual disability from the infection nor was there 
an increase in severity of the veteran's bilateral 
hammertoes.  
In view of this evidence, the Board finds that the 
overwhelming weight of the competent and probative evidence 
is against a finding that the veteran now has any additional 
identifiable disability causally related to VA hospital, 
surgical or medical treatment for his hammertoe deformities.  

The next question raised by the record is whether the veteran 
has a chronic disease, such as osteomyelitis, that is 
causally linked to VA hospital, surgical or medical 
treatment.  The March 20-24, 1994, VAMC medical report does 
not reflect any chronic disease nor any infection.  
Thereafter, private medical reports covering the period of 
March 28, 1994 to April 12, 1994 note an admitting diagnosis 
of cellulitis of feet; wound infection.  The discharge 
diagnoses included wound infection; cellulitis of feet; and 
osteomyelitis, right 5th metatarsal and right 5th proximal 
phalanx.  The examination report noted the veteran's post-
operative complaints of increased temperatures, swelling, 
drainage and tenderness, bilaterally.  The examination report 
then notes that the veteran's k wires were removed by the 
private facility on April 1, 1994.  The veteran was reported 
to have improved over the next few days until increasing 
erythema and continued drainage prompted the addition of 
Gentamycin on April 8, 1994.  MR scans then revealed 
osteomyelitis likely in the right 5th metatarsal and proximal 
phalanx as well as significant soft tissue edema in both 
feet.  Significantly, this report then notes that, because of 
the osteomyelitis, it was expected that total therapy would 
consist of a 5-6 week period, and evaluations prior to 
discontinuation of antimicrobial therapy would confirm the 
complete eradication of the infection.

Thereafter, the subsequent private medical reports clearly 
show that, in fact, after a several days of intermittent 
belief that the veteran had osteomyelitis, by June 8, 1994, 
the same group of private examiners reported no definite 
evidence of osteomyelitis.  They noted that the degree of 
demineralization present in the right foot was not as great 
as seen in the left and that, while deformities were 
prominent, there was no specific radiographic evidence of 
osteomyelitis on the right side, thus ruling out the presence 
of osteomyelitis.  After review of the record and examination 
of the claimant, the VA examiner likewise concluded that the 
veteran did not have osteomyelitis.  Thus, the private and VA 
medical providers both ultimately concluded that 
osteomyelitis was not present and neither found that the 
veteran had a residual disability attributable to the post-
operative infection.  Therefore, the record does not show 
that the veteran now has any current additional disability 
due to infection related to the VA hospital, surgical or 
medical care.

The Board has also reviewed the veteran's October 1996 RO 
personal hearing, which essentially included the veteran's, 
and another lay person's, assertions as to the incurrence of 
additional disability following the veteran's March 1994 
surgery at a VAMC facility.  Again, however, the veteran has 
not submitted any competent medical evidence showing he 
currently has disabilities as claimed, resulting from surgery 
or other treatment at a VAMC facility.  Furthermore, there is 
no competent (medical) evidence on file, which relates any of 
his current disabilities to VA treatment or hospitalization.  
Neither the veteran's nor lay witnesses' testimonial 
assertions are sufficient to establish well-grounded claims.  
They are not competent to offer opinions regarding medical 
diagnosis or causation.  As laypersons, they lack the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  The 
Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, supra at 92-93.  

Accordingly, the Board finds that the claim fails on the 
merits because the clear weight of the most probative 
evidence of record is against the conclusion that the 
claimant now has an identifiable additional disability due to 
VA hospital, surgical or medical care.   In the alternative, 
the Board finds that the record fails to show the competent 
evidence to supply the necessary nexus element between 
current identifiable disability and VA hospital, surgical or 
medical care.   

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under 38 U.S.C. § 1151 for additional 
disabilities, as claimed, or osteomyelitis as the result of 
VA hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation or training, 
or submission to an examination, in March 1994.  Robinette v. 
Brown, 8 Vet. App. 69, 77-8 (1995).

Further, obligations under 38 U.S.C.A. § 5103(a) to notify 
the claimant of evidence required to complete an application 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim (see 
Robinette v. Brown, 8 Vet. App. at 77-80), which depends 
further upon the Department having notice that relevant 
evidence may exist or could be obtained (see Franzen v. 
Brown, 9 Vet. App. 235 (1996)).  See also Epps v. Brown, 9 
Vet. App. 341 (1996) (sec. 5103(a) duty attaches only where 
there is an incomplete application which references other 
known and existing evidence that pertains to the claim under 
consideration) and Wood v. Derwinski, supra (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  In this regard, nothing in the record suggests the 
existence of available evidence that might render plausible 
the claims that are not currently well grounded.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability...In the absence of proof of a present disability 
there can be no valid claim.").

The Board further notes that, while he was given the 
opportunity to present alternative documents throughout the 
administration of his appeal, the veteran has not identified 
any other obtainable evidence that would make his claim well 
grounded.   Beausoleil v. Brown, supra at 465 (1996); see 
also Franzen v. Brown, 9 Vet. App. 235 (1996) and Wood v. 
Derwinski, 1 Vet. App. at 193.  Although where a claim is not 
well grounded, the VA does not have a statutory duty to 
assist the claimant in developing facts pertinent to the 
claim, the VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991 & Supp. 1998) to advise a claimant of evidence 
needed to complete the application.  Robinette v. Brown, 
supra, Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu, 
2 Vet. App. at 494 (1992).  The Board finds that this 
obligation was satisfied throughout the veteran's appeal, 
including in the statement of the case, supplemental 
statements of the case and numerous RO letters sent to the 
veteran.  Although informed of the specific evidence required 
to support his claim, the veteran has relied solely on his 
lay assertions as to medical causation and private medical 
statements that can not make his claim plausible and he has 
not provided any indication of the existence of additional 
evidence that would make his claim plausible.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, no further action is required to 
apprise the veteran of the evidence needed to complete his 
application.


ORDER

1. Entitlement to a compensable evaluation for veteran's 
right knee scar is denied.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for additional bilateral foot disability 
as a result of VA medical treatment in March 1994 is without 
legal merit and is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

